U.S. Bankruptcy Court, Washington Western LIVE Database                                                                                           https://wawb-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?143770677079356-...
                                                 Case 3:21-cv-05154-BHS Document 16 Filed 04/19/21 Page 1 of 1

         MIME-Version:1.0
         From:ecfwebmaster@wawb.uscourts.gov
         To:ecfwebmaster
         Bcc: HenryDeGraaffPS@jubileebk.net, mainline@hdm-legal.com, igotnotices@henrydegraaff.com, chenry@hdm-legal.com, eedling@houser-law.com, jason@alkc.net, johnm@schweetlaw.com, rnorman@houser-law.com, rperez@houser-law.com
         Do not notice for BK case:

         Message-Id:<34030729@wawb.uscourts.gov>
         Subject:Hoover v. Qualilty Loan Service Corporation of Washington et 20-04002-MJH Certificate of Readiness

         Content-Type: text/html

         ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is
         required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if the referenced document is a transcript, the free copy and 30-page limit do
         not apply.

         U.S. Bankruptcy Court Western District of Washington

         Do not reply to this email. If you have questions, contact the Clerk's Office.

         Notice of Electronic Filing

         The following transaction was received from Manley, Sherri entered on 4/19/2021 at 12:24 PM PDT and filed on 4/19/2021
         Case Name: Hoover v. Qualilty Loan Service Corporation of Washington et
         Case Number: 20-04002-MJH
         Docket Text: Certificate of Readiness Transmitted to District Court. All transcripts ordered by the parties are on file with the USBC. The record of appeal is ready for the purposes of this appeal. USDC Case No 21-5154-BHS; BK Internal Appeal No 21-T003. (Related
         document(s)[89]) Check Status of Appeal by 10/18/2021. (SLM)
         Document Number: 121

         The above document(s) are associated with this transaction:


         20-04002-MJH Notice will be electronically mailed to:

         Jason D Anderson on behalf of Plaintiff Sarah Hoover
         jason@alkc.net

         Emilie K Edling on behalf of Defendant HSBC Bank USA, NA
         eedling@houser-law.com, rperez@houser-law.com

         Christina L Henry on behalf of Plaintiff Sarah Hoover
         chenry@hdm-legal.com, HenryDeGraaffPS@jubileebk.net;mainline@hdm-legal.com;igotnotices@henrydegraaff.com

         John Anthony McIntosh on behalf of Defendant IH6 Property Washington LP
         johnm@schweetlaw.com

         Joseph W McIntosh on behalf of Defendant Qualilty Loan Service Corporation of Washington
         jmcintosh@McCarthyHolthus.com, wbabst@mccarthyholthus.com

         Robert W Norman on behalf of Defendant HSBC Bank USA, NA
         rnorman@houser-law.com, rperez@houser-law.com

         20-04002-MJH Notice will not be electronically mailed to:




1 of 1                                                                                                                                                                                                                                                   4/19/2021, 12:24 PM
